DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing
a specified function without the recital of structure, material, or acts in support thereof, and
such claim shall be construed to cover the corresponding structure, material, or acts
described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language
creates a rebuttable presumption that the claim element is to be treated in accordance
with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that
§ 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is
recited with sufficient structure, material, or acts within the claim itself to entirely perform
the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable
presumption that the claim element is not to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that pre-AIA  § 112, sixth paragraph is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are
presumed to invoke § 112(th) except as otherwise indicated in an Office action.
Similarly, claim elements that do not use the word “means” (or “step for”) are presumed
not to invoke § 112(f) except as otherwise indicated in an Office action.
Regarding claim 31, the following "means for" is being treated in accordance with 112 6th: "means for receiving..": (see fig. 15 #1505 & para. 223). "means for transmitting.." (see fig. 15 #1510 & para. 224). 
Regarding claim 35, the following "means for" is being treated in accordance with 112 6th: "means for identifying..": (see fig. 22 #2210 & para. 250). "means for transmitting.." (see fig. 22 #2215 & para. 251). 
Regarding claim 36, the following "means for" is being treated in accordance with 112 6th: "means for identifying..": (see fig. 22 #2210 & para. 250). "means for transmitting.." (see fig. 22 #2215 & para. 251). 
Regarding claim 37, the following "means for" is being treated in accordance with 112 6th: "means for receiving..": (see fig. 7  #715 & para. 164). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Nagaraja (US 2018/0234960).
Regarding claims 1, 16, 31 and 38, Nagaraja describes a apparatus/method for wireless communication at a user equipment (UE) (fig. 4 UE 115-c), comprising:
[a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:]
[means for] receiving, from an access network entity, an indication of a set of component carriers that the UE can use to transmit scheduling requests or beam-failure recovery requests to the access network entity; and [means for] transmitting, based at least in part on the received indication and using one or more component carriers of the indicated set of component carriers, a scheduling request or a beam-failure recovery request to the access network entity (para. 5, providing configuration of dedicated resources for UEs to convey a beam recovery request to the base station (network access entity), wherein the UE 115 is configured with such dedicated resources being component carriers (CCs), para. 53. Note: beam recovery request = beam failure recover request, see para. 40).
Regarding claims 2, 17, 32 and 39, Nagaraja describes:
wherein the indication of the set of component carriers reserves the set of component carriers for the UE to use to transmit scheduling requests or beam-failure recovery requests to the access network entity (para. 5 & 81, base station (access network entity) configures (indicates) dedicated resources to convey beam recovery request by reserving additional/different sets of resources for such use, wherein the UE 115 is configured with such dedicated resources being component carriers (CCs), para. 53. Note: beam recovery request = beam failure recover request, see para. 40).
Regarding claims 3, 18, 33 and 40, Nagaraja describes:
wherein the indication of the set of component carriers comprises an instruction to transmit the beam-failure recovery request for a single component carrier of the set of component carriers (para. 5 & 81, base station (access network entity) configures (indicates) dedicated resources to convey beam recovery request, wherein the UE 115 is configured with such dedicated resources being component carriers (CCs), para. 53, & the base station/eNB supports one or multiple cells (= component carriers), para. 181. (Note: beam recovery request = beam failure recover request, see para. 40).
Regarding claims 4, 19, 34 and 41, Nagaraja describes:
wherein the indication of the set of component carriers comprises an instruction to transmit the beam-failure recovery request for the set of component carriers (para. 5 & 81, base station (access network entity) configures (indicates) dedicated resources to convey beam recovery request, wherein the UE 115 is configured with such dedicated resources being component carriers (CCs), para. 53, & the base station/eNB supports one or multiple cells (= component carriers), para. 181. (Note: beam recovery request = beam failure recover request, see para. 40).
Regarding claims 5, 20, 35 and 42, Nagaraja describes:
wherein transmitting the beam-failure recovery request to the base station access network entity comprises:
identifying loss of beam synchronization for a single component carrier of the set of component carriers; and transmitting the beam-failure recovery request for the single component carrier (fig. 4 & para. 90-91, UE 115-c identifies beam failure (loss of beam synchronization) at 425 and transmits a beam recovery message being beam failure recovery request at 435 based on the identified beam failure. The beam recovery message is transmitted on [i.e. regarding] one or more resources (set of resources), para. 91. Such dedicated resources being component carriers (CCs), para. 53).
Regarding claims 6, 21, 36 and 43, Nagaraja describes:
wherein transmitting the beam-failure recovery request to the base station access network entity comprises: 
identifying loss of beam synchronization for a single component carrier of the set of component carriers; and transmitting the beam-failure recovery request for the set of component carriers (fig. 4 & para. 90-91, UE 115-c identifies beam failure (loss of beam synchronization) at 425 and transmits a beam recovery message being beam failure recovery request at 435 based on the identified beam failure. The beam recovery message is transmitted on [i.e. regarding] one or more resources (set of resources), para. 91. Such dedicated resources being component carriers (CCs), para. 53).
Regarding claims 8, 23, Nagaraja describes:
monitoring for beam failure of at least one component carrier for each group of component carriers of the set of component carriers (fig. 4 & para. 90-91, UE 115-c identifies (monitors) beam failure at 425 and transmits a beam recovery message at 435 based on the identified beam failure. The beam recovery message is transmitted on [i.e. regarding] one or more resources (set/group of resources), para. 91. Such dedicated resources being component carriers (CCs), para. 53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 22, 37 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja as applied to claims 1 above, and further in view of Liu (US 2018/0288755).
	Regarding claims 7, 22, 37 and 44, Nagaraja fails to further explicitly describe:
receiving, from the access network entity, a quasi co-location indication, the quasi co-location indication indicating a quasi co-location relationship among the set of component carriers.
Liu also describes multicarrier wireless operations with beam management (title & abstract), further describing:
receiving, from the access network entity, a quasi co-location indication, the quasi co-location indication indicating a quasi co-location relationship among the set of component carriers (abstract or para. 5, quasi co-location is established between component carriers and is transmitted to the UE 120 by base station 110, see fig. 1 & para. 55).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the access network entity of Nagaraja to send a quasi co-location indication for relationship between set of component carriers as in Liu.
The motivation for combining the teachings is that this mitigates high frequency carriers from path loss and increases transmission efficiency (Liu, para. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Yao (US 2020/0187128) describing serving cell refers to a component carrier used by the UE to send the beam failure recovery request. This value is configured by the base station for each component carrier, or configured by the base station for each component carrier of each UE antenna group. The UE antenna group refers to a UE antenna panel or a subarray (para. 185), Park (US 2018/0270895) describing RAN notification update failure comprising beam failure recovery request (fig. 1), and Luo (US 2018/0110066) describing scheduling request transmission for directional beam access using beam failure recovery request (para. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469